                                   1

                                   2

                                   3

                                   4

                                   5                                 UNITED STATES DISTRICT COURT

                                   6                             NORTHERN DISTRICT OF CALIFORNIA

                                   7                                         SAN JOSE DIVISION

                                   8

                                   9     NIKI-ALEXANDER SHETTY,                             Case No. 16-cv-05846-BLF
                                  10                    Plaintiff,
                                                                                            ORDER DISMISSING ACTION WITH
                                  11             v.                                         PREJUDICE
                                  12     THE BANK OF NEW YORK MELLON, et
Northern District of California
 United States District Court




                                         al.,
                                  13
                                                        Defendants.
                                  14

                                  15

                                  16

                                  17

                                  18          On March 25, 2019, the Court dismissed Plaintiff’s second amended complaint (“SAC”)

                                  19   with leave to amend in part and without leave to amend in part. See Order Adopting Report and

                                  20   Recommendation in Part, ECF 94. Plaintiff was granted until April 15, 2019 to file a third amended

                                  21   complaint. See id.

                                  22          On April 15, 2019, Plaintiff filed a motion to enlarge time to file an amended pleading,

                                  23   seeking a three-week extension of his filing deadline. See Ex Parte Motion to Enlarge Time by

                                  24   Three Weeks, ECF 95. The Court granted the request and directed Plaintiff to file any third

                                  25   amended complaint on or before May 6, 2019. See Order Granting Plaintiff’s Motion to Enlarge

                                  26   Time, ECF 96. The Court ordered that if Plaintiff elects not to amend, but to allow the Court’s

                                  27   Order Adopting Report and Recommendation in Part to ripen into a final, appealable order, he

                                  28   shall file a notice of such intent on or before May 6, 2019. See id.
                                   1          On May 6, 2019, Plaintiff’s counsel filed a declaration notifying the Court that he has sent

                                   2   Plaintiff several emails communicating the contents of the Court’s orders, and also has left

                                   3   multiple voice mail messages for Plaintiff. See Declaration of Gary Victor Dubin, ECF 97.

                                   4   Counsel represents that Plaintiff did not respond to any of these communications and that counsel

                                   5   interprets the lack of response to mean that Plaintiff does not intend to amend his pleading. See id.

                                   6          Based on the representation of Plaintiff’s counsel, and Plaintiff’s failure to file an amended

                                   7   pleading, the Court DISMISSES the action on the merits and WITH PREJUDICE for the reasons

                                   8   set forth in the Court’s prior Order Adopting Report and Recommendation in Part.

                                   9          IT IS SO ORDERED.

                                  10

                                  11   Dated: May 7, 2019

                                  12                                                   ______________________________________
Northern District of California
 United States District Court




                                                                                       BETH LABSON FREEMAN
                                  13                                                   United States District Judge
                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                        2
